Citation Nr: 0210743	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  98-16 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from February 24, 1997?

2.  Entitlement to an increased disability rating for 
residuals of a left wrist Colles' fracture with degenerative 
changes, currently rated at 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from July 1968 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 1997 and September 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  This case was remanded by 
the Board in May 2000 for further development; it was 
returned to the Board in July 2002.

The Board notes that the veteran was provided with a 
statement of the case (SOC) in February 1999 addressing the 
issue of entitlement to a total rating based on 
unemployability due to service-connected disabilities; that 
SOC was issued in response to the veteran's disagreement with 
a November 1998 rating decision.  The Board also notes that 
the veteran was provided with a SOC in June 2000 addressing 
the issue of entitlement to an effective date earlier than 
February 24, 1997, for the grant of service connection for 
PTSD; the SOC was issued in response to the veteran's 
disagreement with a May 1999 rating decision.  The record 
reflects that no further communication from the veteran or 
his representative has been received with respect to the 
issue of entitlement to a total rating based on 
unemployability due to service-connected disabilities, and 
that no further communication from the veteran or his 
representative was received with respect to the earlier 
effective date issue until June 2002.  In June 2002, the 
veteran argued for the assignment of a 100 percent evaluation 
and asked "All those years- 1970-1996- what about them?"  
He did not, however, express any intention of seeking 
appellate review of the May 1999 rating decision.  In light 
of the above, the Board concludes that the veteran is not 
seeking appellate review of the issue of entitlement to a 
total rating based on unemployability due to service-
connected disabilities or the issue of entitlement to an 
effective date earlier than February 24, 1997, for the grant 
of service connection for PTSD.

The Board notes that the veteran, in a statement received in 
June 2002, stated that he wanted his appeal removed from the 
docket.  Curiously, however, he explained his request by 
asserting that he wanted a 100 percent disability rating, and 
argued that a total evaluation was warranted both for his 
service-connected PTSD and for his left wrist disability.  
The Board notes that his representative has continued to 
submit argument in support of his appeal.  Under the 
circumstances, the Board finds that the veteran did not 
intend to withdraw his appeal by his June 2002 statement.

The Board lastly notes that the veteran failed to report for 
a September 1999 hearing before a traveling member of the 
Board that he had requested.  His request for such a hearing 
is therefore considered withdrawn.  38 C.F.R. § 20.704(d) 
(2001).


FINDINGS OF FACT

1.  The veteran's PTSD is productive of total occupational 
and social impairment during the entire appeal period.

2.  The veteran's left upper extremity is his non-dominant 
upper extremity.

3.  The residuals of a left wrist Colles' fracture with 
degenerative changes are manifested by restricted range of 
left wrist motion, decreased grip strength, decreased key 
pinch and some deformity, but not by ankylosis, nonunion of 
the radius or ulna, false movement, loss of bone substance, 
or any muscle injury or neurological impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular evaluation for 
PTSD have been met during the entire appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2001). 

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a left wrist Colles' fracture with 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5210, 5211, 5212, 
5214, 5215 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claims.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect"). 

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided in November 
1997 with notice of the October 1997 rating decision which 
increased the evaluation assigned his left wrist disability 
to 10 percent disabling.  He was provided in September 1998 
with notice of the September 1998 rating decision that 
granted service connection for PTSD, assigning a 30 percent 
evaluation therefor.  The Board notes that the RO has 
consistently addressed both claims on the merits.  In 
response to his notice of disagreement with the above rating 
decisions, the veteran was provided with a statement of the 
case addressing both claims in October 1998, which notified 
him of the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.  The veteran thereafter perfected his appeal 
of these issues.  The Board notes that the veteran was 
informed in March 1997 and December 1997 of the evidence that 
would help substantiate his claims, and notified as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claims.  Moreover, and as noted above, March 
1997 and December 1997 letters from the RO notified the 
veteran as to which evidence would be obtained by him and 
which evidence would be retrieved by VA.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In this regard the Board notes that the veteran, in February 
1997, indicated that he had been treated at some point by a 
Dr. W.F. for his left wrist condition, although he did not 
provide the dates of this treatment.  The record reflects 
that the veteran was thereafter contacted by the RO in March 
1997, informed that Dr. F.'s records were necessary in 
connection with his claim, and advised to complete and return 
an enclosed authorization form to allow VA to obtain records 
from Dr. F.; there is no indication in the record that the 
veteran completed or returned the referenced authorization 
form.  See Wood v. Derwinski, 1 Vet. App. 190 (1990).  The 
Board notes that the veteran was afforded VA examinations of 
his disabilities in May 1998 and September 2001. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The veteran contends that the initial evaluation assigned his 
PTSD, and the current evaluation assigned his left wrist 
disability, do not accurately reflect the severity of those 
disabilities.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the United States 
Court of Appeals for Veterans Claims also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).


I.  PTSD

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Briefly, as noted in the Introduction, the veteran's period 
of service ended in June 1970.  In September 1998 service 
connection was granted for PTSD, evaluated as 30 percent 
disabling effective February 24, 1997; the veteran has 
appealed the initial rating assigned his PTSD.  In June 2002, 
the initial evaluation assigned the veteran's PTSD was 
increased to 50 percent disabling effective February 24, 
1997; this rating has remained in effect since that time. 

VA treatment records for November 1996 to February 1997 
document treatment of the veteran for alcohol and drug 
dependency.  They also show that he was evaluated for the 
purpose of ruling out PTSD based on complaints including 
sleep problems, nightmares, depression and fatigue; mental 
status examination showed no evidence of a mental disorder, 
and he was assigned a Global Assessment of Functioning (GAF) 
score of 75.

Records on file from the Social Security Administration (SSA) 
include the report of a November 1998 psychological 
examination.  The veteran reported to his examiner at that 
time that he had not used drugs for at least one year.  He 
also indicated that he had not worked full time since 1996, 
although he did not suggest that his PTSD was responsible.  
Mental status examination was negative for any abnormalities.  
The veteran reported that he lived with his mother, brother 
and children, but denied engaging in any social activities 
other than those of a domestic nature; the examiner noted 
that the veteran was beginning to isolate himself socially.  
The examiner diagnosed the veteran with occupational problem; 
alcohol abuse and dependence; polysubstance dependence in 
partial remission; and pain disorder associated with 
psychological factors and a general medical condition.  The 
veteran was assigned a GAF score of 70.

On file is the report of a May 1998 VA examination, at which 
time the veteran denied any recent use of alcohol or drugs.  
His psychiatric complaints included sleep problems, 
nightmares, intrusive thoughts, emotional numbness, a sense 
of a foreshortened future, avoidance of crowds, an increased 
startle reflex, hypervigilance, a bad temper, and difficulty 
concentrating.  He reported that he stopped working at his 
job of 17 years because of his left wrist disability.  He 
indicated that he lived with his mother, brothers and sons.  
On mental status examination, the veteran was oriented, but 
anxious and irritable, and exhibited difficulty with 
concentration.  He reported rare passive suicidal ideation, 
but denied any homicidal ideation.  His mood was depressed 
and his affect dysphoric and anxious.  He reported auditory 
hallucinations.  The veteran was somewhat cognitively 
impaired on examination, but his ability to abstract was 
unimpaired.  The veteran was diagnosed with severe PTSD, and 
assigned a GAF score of 50, representing significant social 
isolation, anxiety symptoms, and insomnia, with impairment in 
occupational functioning.

The veteran was afforded a VA examination in September 2001, 
at which time he denied the current use of illicit drugs, 
although he continued to use alcohol.  He reported to the 
examiner that he lost his last stable job in 1996 because of 
"domestic" problems.  He reported that he lived with his 
children.  His psychiatric complaints included paranoia, 
nervousness, depression, sleep problems, nightmares, 
intrusive thoughts, avoidance of reminders of service 
experiences, markedly diminished interest in participating in 
social activities, feelings of detachment and estrangement 
from others, a sense of foreshortened future, irritability, 
anger outbursts, difficulty concentrating, hypervigilance and 
an exaggerated startle response.  He indicated that he had no 
friends, that he did not like crowds, and that he did not 
like being around people.  The examiner remarked that the 
veteran's psychiatric symptoms had caused social impairment, 
and that the veteran's life had been affected in every way.  
The examiner noted that the veteran led an isolated existence 
and was suffering from severe anxiety and depression.  

On mental status examination the veteran was alert and 
oriented, and his memory was described as good.  His speech 
was normal, and his thoughts were linear, logical and goal 
directed.  He denied any suicidal or homicidal ideation, or 
any hallucinations or delusions.  His affect was anhedonic, 
nervous and depressed.  His abstract ability was fair and his 
judgment was intact.  The veteran was diagnosed with severe 
PTSD and with alcohol abuse, and assigned a GAF score of 45.


Analysis

The RO rated the veteran's PTSD as 50 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, a 
50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Board notes that the May 1998 examiner assigned the 
veteran a GAF score of 50 and that the September 2001 
examiner assigned a GAF score of 45.  Global Assessment of 
Functioning scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
between 41 and 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).

The Board notes that psychiatric examiners have provided 
diagnoses other than PTSD, including alcohol and substance 
dependence.  Service connection is not in effect for any 
psychiatric disability other than PTSD.  However, it is not 
clear from the record which of the veteran's psychiatric 
symptoms are attributable to his PTSD, and which are instead 
attributable to some non service-connected psychiatric 
disorder.  The Board notes that there is no medical opinion 
of record that directly addresses which psychiatric symptoms 
are not associated with the veteran's PTSD.  Accordingly, the 
Board, in addressing the proper evaluation assignable for the 
veteran's PTSD, will consider all of the veteran's 
psychiatric symptoms as if they are a part of the veteran's 
service-connected disorder.  See Mittleider v. West, 11 Vet. 
App 181 (1998).

Review of the evidence of record discloses that the veteran 
has not worked on a stable basis for several years.  
Moreover, the evidence on file clearly shows that symptoms 
associated with his psychiatric disability currently 
interfere with his ability to obtain or maintain employment, 
to at least a severe extent.  In particular, the veteran's 
examining physicians in May 1998 and September 2001 noted 
that the veteran was increasingly isolated, had no friends, 
and reported psychiatric symptoms which significantly 
impacted his occupational and social functioning.  Both 
examiners described the veteran's PTSD as severe in nature, 
assigning GAF scores consistent with severe impairment 
resulting from psychiatric symptoms.  The Board notes that 
the assigned GAF scores of 45 and 50 are consistent with 
serious impairment in social and occupational functioning, as 
manifested by the lack of any friends and the inability to 
keep a job.  The Board acknowledges that the veteran's 
treating VA physicians in February 1997 found no evidence of 
a mental disorder, and that the November 1998 SSA 
psychologist did not diagnose PTSD and assigned a GAF score 
of 70.  The Board nevertheless notes that the May 1998 and 
September 2001 examiners' are both psychiatrists, and that 
their opinions are based on an accurate understanding of the 
veteran's medical history.  The Board finds that the May 1998 
and September 2001 examination reports are consequently of 
greater probative value than the VA treatment notes or the 
records from SSA.
 
In view of the documented severity and persistence of the 
veteran's psychiatric symptomatology, as well as his history 
of unemployment and increasing social isolation and the 
opinions of the May 1998 and September 2001 VA examiners, the 
Board is satisfied that the veteran's PTSD is productive of 
total occupational and social impairment.  Accordingly, the 
Board concludes that a 100 percent disability rating for the 
veteran's service-connected PTSD is warranted.

The Board lastly notes that the RO, in granting entitlement 
to service connection for PTSD, assigned the veteran an 
effective date for service connection of February 24, 1997.  
The record reflects that the veteran has remained unemployed 
since even before February 1997.  Moreover, VA treatment 
records since 1997 record some of the same psychiatric 
complaints which were found by the veteran's May 1998 and 
September 2001 examiners to constitute severe occupational 
and social impairment.  In light of the above, the Board is 
of the belief that the underlying level of severity for the 
veteran's PTSD has remained at the 100 percent level since at 
least February 1997.  Accordingly, the Board concludes that 
the evidence supports the assignment of a schedular 100 
percent disability rating for the entire period since 
February 24, 1997.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

II.  Residuals of a left wrist Colles' fracture with 
degenerative changes 

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected residuals of a left wrist Colles' 
fracture with degenerative changes.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

As noted in the Introduction, the veteran's service ended in 
June 1970.  Service connection for the residuals of a left 
wrist Colles' fracture was granted in September 1970; the 
disability was evaluated as noncompensably disabling.  The 
evaluation assigned the left wrist disability was increased 
to 10 percent in October 1997, effective November 21, 1996.  
The evaluation was increased to 20 percent disabling in 
August 1998, effective November 21, 1996; this last 
evaluation has remained in effect since that time.

Service medical records show that the veteran sustained a 
Colles' fracture of his left wrist, for which he underwent 
reduction.  When the cast was removed in May 1970, X-ray 
studies showed the wrist to be in good alignment.

On VA examination in August 1970, the veteran reported that 
he was right-hand dominant.  Following examination he was 
diagnosed with history of fracture of the left radius and 
ulna, well healed with good function and no residuals.

VA treatment records for November 1996 to February 1997 
disclose that the veteran re-injured his left wrist in 1996, 
and that his complaints included a constant dull left wrist 
ache, mild swelling of the wrist, and tingling and stiffness 
of his finger tips.  Range of left wrist motion testing 
disclosed dorsiflexion to 60 degrees, palmar flexion to 
neutral, radial deviation to 5 degrees and ulnar deviation to 
10 degrees.  A hard bony prominence was noted at the distal 
radius, along with a small amount of soft swelling.  X-ray 
studies disclosed the presence of osteoarthritic changes of 
the radiocarpal joint, without fracture or dislocation.  
Osteoarthritic changes of the radioulnar joint were also 
present.

Records on file from the SSA document the veteran's 
contention that his left wrist was useless and productive of 
constant pain.  Medical records disclose that the veteran was 
involved in a motor vehicle accident in March 1998, following 
which he complained of left wrist pain and tingling in the 
fingers of his left hand.  On physical examination, deep 
tendon reflexes were normal in the left upper extremity, and 
sensation in that extremity was intact.  The veteran did 
exhibit decreased range of left wrist motion as well as 
swelling.  X-ray studies of the left wrist showed congenital 
fusion of the navicular and lunate, with no fracture.  The 
studies also showed the presence of osteoarthritic change at 
the radiocarpal articulation and at the proximal intercarpal 
row.  The veteran was diagnosed with left wrist sprain.  On 
psychological examination in November 1998, the veteran was 
noted to be wearing a bandage or splint on his wrist.

On file is a February 1998 medical statement by Dr. J.D.  Dr. 
D. indicated that the veteran had significant left wrist pain 
with significantly reduced range of motion, crepitus and 
swelling.  Dr. D. indicated that the veteran's left wrist 
pain was virtually incapacitating, and that the pain was 
likely to increase with mild physical activity, to the point 
of distracting the veteran from routine work tasks.  He also 
indicated that the pain was constantly severe enough to 
interfere with attention and concentration.

On VA examination in May 1998, the veteran complained of 
constant left wrist pain, and swelling of the wrist and 
fingers.  He also reported experiencing numbness affecting 
his thumb and index finger, as well as decreased grip and a 
decrease in his ability to manipulate or hold objects for 
prolonged periods.  The veteran reported that he had 
experienced two fractures since service.  Physical 
examination disclosed the presence of deformity and swelling 
of the left wrist, with some radial deviation.  Dorsiflexion 
of the wrist was limited to 30 degrees, and palmar flexion 
was limited to the neutral position.  Radial deviation was to 
10 degrees, and ulnar deviation was to 0 degrees.  The 
veteran would not oppose the thumb of his left hand.  His 
gross grip strength was diminished, as was key-pinch.  X-ray 
studies of the left wrist disclosed the presence of 
degenerative joint changes which were diffuse, with 
shortening of the distal radius and relative lengthening of 
the distal ulna. 

On file is the report of a September 2001 VA examination, at 
which time the veteran complained of left wrist pain, reduced 
range of motion, decreased strength, and swelling with 
repetitive use.  He also complained of numbness involving the 
fingers of his left hand.  The veteran reported wearing a 
wrist brace on occasion, but he denied using any medication 
for his disability.  Physical examination disclosed the 
presence of ulnar deviation as well as some dorsal 
prominence.  Active range of motion testing disclosed 
dorsiflexion to 30 degrees, palmar flexion to neutral, and 
radial and ulnar deviation to 10 degrees.  Passive range of 
motion testing disclosed dorsiflexion to 50 degrees, palmar 
flexion to neutral, and radial and ulnar deviation to 10 
degrees.  The presence of crepitus was noted, as was the 
presence of swelling.  The veteran's wrist deformity was 
described as slight.  The veteran's wrist was neurologically 
intact.  The examiner noted that there was evidence of mild 
Dupuytren's contracture in the palmar aspect of the veteran's 
hand, extending to the base of the ring finger.  The 
veteran's grip strength was diminished, but gross and manual 
gripping and dexterity were well preserved.  The veteran was 
able to pose each individual finger, and was able to 
appreciate sensation and texture.  X-ray studies of the left 
wrist purportedly showed the presence of significant 
degenerative joint disease involving the proximal carpal row.  
There was shortening of the radius resulting in an ulnar plus 
variant with subsequent radial deviation demonstrated.  Other 
X-ray views showed that the proximal carpal view was also 
displaced dorsally.  The veteran was diagnosed with traumatic 
arthritis involving the left wrist with decreased range of 
motion.  

In several statements, the veteran contends that his left 
wrist is painful, deformed, weak and useless.


Analysis

The RO evaluated the veteran's left wrist disability as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5214 and 5215.  Under Diagnostic Code 5215, a maximum 10 
percent evaluation is warranted for limitation of wrist 
motion where dorsiflexion is less than 15 degrees, or where 
palmar flexion is limited in line with the forearm.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under Diagnostic 
Code 5214, a 20 percent rating is warranted for ankylosis of 
the minor wrist that is favorable in 20 degrees to 30 degrees 
dorsiflexion.  A 30 percent rating is warranted for ankylosis 
of the minor wrist in any other position except favorable, 
and a 40 percent evaluation is warranted for ankylosis of the 
minor wrist that is unfavorable, in any degrees of palmar 
flexion, or with ulnar or radial deviation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214.

Alternatively, a 40 percent rating is warranted for nonunion 
of the radius and ulna of the minor extremity, with flail 
false joint.  38 C.F.R. § 4.71a, Diagnostic Code 5210 (2001).  
A 20 percent rating is appropriate for nonunion in the lower 
half of the ulna of the minor extremity, or for nonunion of 
the upper half of the ulna with false movement, but without 
loss of bone substance or deformity.  A 30 percent evaluation 
is warranted for nonunion of the upper half of the ulna of 
the minor extremity with false movement and loss of bone 
substance (1 inch (2.5 cms.) or more) and marked deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5211 (2001).

A 20 percent rating is appropriate for nonunion in the upper 
half of the radius, or nonunion in the lower half of the 
radius of the minor extremity with false movement, but 
without loss of bone substance or deformity.  A 30 percent 
evaluation is warranted for nonunion in the lower half of the 
radius of the minor extremity with false movement, with loss 
of bone substance (1 inch (2.5 cms.) or more) and marked 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5212 (2001).

According to the Rating Schedule, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved; when limitation of motion is noncompensable, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.   

The rating currently assigned the veteran's left wrist 
disability exceeds the maximum rating available under the 
diagnostic code for limitation of wrist motion other than 
ankylosis.  Moreover, while the RO has evaluated the 
veteran's left wrist disability by analogy to favorable 
ankylosis, and although X-ray studies have shown congenital 
fusion of the navicular and lunate, the record clearly shows 
that he retains a substantial level of left wrist motion, 
including dorsiflexion to at least 30 degrees.  In other 
words, the veteran's left wrist is not ankylosed.  The Board 
acknowledges the veteran's complaints of constant pain, as 
well as weakness associated with his left wrist.  The Board 
nevertheless finds that the functional impairment occasioned 
thereby does not justify assignment of a rating greater than 
20 percent, particularly as the veteran clearly retains a 
significant level of left wrist motion without difficulty, 
and as gripping and dexterity in the left hand is preserved.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997); but see 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, the 
veteran is not entitled to a rating in excess of 20 percent 
under Diagnostic Codes 5214 or 5215, or under Diagnostic 
Codes 5003 or 5010.

The record reflects that the veteran has developed arthritis 
affecting his radiocarpal and radioulnar joints, as well as 
ulnar deviation and a deformity affecting the wrist.  He also 
appeared for examination on one occasion using a bandage or 
splint on his left wrist.  The Board notes, however, that X-
ray studies consistently show the absence of any fracture or 
dislocation, and that while X-ray studies have disclosed the 
presence of shortening of the distal radius and relative 
lengthening of the distal ulna, possibly suggestive of 
malunion, there is no medical evidence of any nonunion of the 
radius or ulna, or of any loss of bone substance.  Moreover, 
the veteran's deformity was described by his September 2001 
examiner as slight, and none of the veteran's treating or 
examining physicians have described the deformity as marked.  
In any event, even assuming the presence of marked deformity, 
there is no medical evidence of loss of bone substance or 
false movement, and as noted above, the veteran's left wrist 
fracture is united.  Accordingly, in the absence of evidence 
demonstrating nonunion of the radius or ulna, false movement 
or loss of bone substance, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 20 
percent for his left wrist disability under Diagnostic Codes 
5210, 5211 or 5212.

Although the veteran demonstrated diminished left grip 
strength and decreased key-pinch on VA examination, and 
contends that his left wrist is useless and that he 
experiences tingling and numbness in his fingers, the 
September 2001 VA examiner nevertheless noted that gross and 
manual gripping and dexterity were well preserved.  Moreover, 
the veteran's deep tendon reflexes were consistently normal 
on evaluation and sensation in his left upper extremity is 
intact, and there is otherwise no medical evidence suggesting 
the presence of neurological impairment associated with his 
left wrist disability.  The diagnostic codes of 38 C.F.R. 
§ 4.124a (2001) are therefore not for application.  The Board 
additionally notes that none of the medical evidence suggests 
the presence of any muscle injury associated with the 
veteran's disability.  In any event, since the veteran 
retains substantial range of left wrist and finger motion and 
gripping and dexterity in the left hand are preserved, any 
muscle injury associated with the veteran's left wrist 
disability is no more than moderately severe in nature in the 
Board's opinion, even with consideration of the veteran's 
pain and weakness complaints.  A rating greater than 20 
percent under 38 C.F.R. § 4.73, Diagnostic Codes 5307, 5308, 
5309 (2001) is consequently not for application.

The Board also points out that there is no evidence of 
impaired finger function.  In this regard, while the veteran 
did not oppose the thumb of his left hand on VA examination 
in May 1998, the examiner made it clear that the veteran 
would not, as opposed to could not, perform the referenced 
action.  Moreover, while the September 2001 examiner noted 
the presence of mild Dupuytren's contracture in the palmar 
aspect of the veteran's hand extending to the base of the 
ring finger, the examiner nevertheless noted that the veteran 
was able to pose each individual finger, and was able to 
appreciate sensation and texture.  Consequently, the veteran 
is not entitled to separate ratings for impaired finger 
movements.  See Note after 38 C.F.R. § 4.71a, Diagnostic Code 
5213.

In sum, the evidence shows that the veteran's left wrist is 
not ankylosed, and that there is no evidence of nonunion of 
the radius or ulna, false movement or loss of bone substance, 
and additionally that there is no muscle injury, neurological 
impairment or finger disability associated with the left 
wrist disorder.  Accordingly, there is no basis for the 
assignment of an evaluation in excess of 20 percent for the 
veteran's residuals of a left wrist Colles' fracture with 
degenerative changes.


ORDER

Subject to the provisions governing the payment of monetary 
benefits, a 100 percent schedular evaluation for PTSD is 
granted during the entire appeal period.

Entitlement to a rating in excess of 20 percent for residuals 
of a left wrist Colles' fracture with degenerative changes is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

